Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	This final office action is in response to the applicant’s arguments/amendments filed 6/23/2022. Claim 1-14 have been amended. Claims 16-29 have been cancelled. Claim 30 has been added. Claims 1-15 and 30 are currently pending and have been examined.

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 14 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
	receiving a token request including user identification information;
	generating a token associated with coupon identification information associated with a coupon given to the user associated with the user identification information and the user identification information included in the token request;
receiving a payment request including the token acquired from the user terminal;
determining whether or not the coupon associated with the coupon identification information is valid in response to the payment request; and
specifying a privilege by the coupon, which includes any one of a discount of the price of a product, an offer of a gift, or an award of points, associated with the coupon identification information corresponding to the token included in the payment request in a case where determination is made in the determining step that the coupon is valid so as to provide the user associated with the user identification information corresponding to the token with the privilege.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe the process of generating a token (i.e. unique coupon) for a user and providing the user with a privilege during a transaction (i.e. coupon discount) if the coupon is valid, which is a sales activity. Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 14 recites the additional limitations of:
	receiving a token request from a user terminal used by a user;
	transmitting the token generated in the generating step to the user terminal;
	transmitting a payment request from a store terminal provided in a store. 
	The limitations of receiving a token request from a user terminal used by a user; transmitting the token generated in the generating step to the user terminal; and transmitting a payment request from a store terminal provided in a store are recited at a high level of generality and merely generally link the abstract idea to a particular technological environment (i.e., transmitting data from a generic user device and generic point of sale device). Specifically, Examiner notes that Applicant’s specification paragraph [0015] states that “the user terminal is, for example, a portable terminal, such as a smartphone or a tablet terminal” and “the store terminal is, for example, a point of sale (POS) terminal or a communication terminal provided to a salesclerk of the store.” Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception because the additional elements when considered both individually and as an
ordered combination do not amount to significantly more than the abstract idea. As discussed above with
respect to integration of the abstract idea into a practical application, the additional elements are recited
at a high level of generality and only generally link the use of the judicial exception to a particular
technological environment. Thus, the same analysis applies here in 2B, i.e., mere instructions to apply an
exception is a particular technological environment cannot provide an inventive concept.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claims 1 and 30 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 14. The various components of the information processing device recited in claim 1 configured to perform the steps recited in method claim 14 (i.e., a receiver, a generator, a transmitter, a second receiver, a determinator, and a privilege provider) add nothing of substance to the underlying abstract idea. Specifically, paragraph [0025] of Applicant’s specification [0014] states that “the privilege provision device 11 (information processing device) is a computer” and paragraph “the blocks shown in FIGS. 2 and 3 may be implemented in a single device or may be implemented separately in a plurality of devices.” Therefore under the broadest reasonable interpretation read in light of Applicant’s specification, each of the claimed components may be implemented by a single computer programmed to perform the steps of the method. Therefore the claimed components merely generally link the abstract idea to a particular technological environment (e.g., a computer to receive and transmit data) to implement the abstract idea. Similarly, system claim 30 replaces the components with a single processor configured to perform the steps recited in method claim 14. The addition of a processor to perform the claimed steps adds nothing of substance to the underlying abstract idea. 
Dependent claims 2-13 and 15 are rejected on a similar rational to the claims upon which they depend. Specifically, claims 2-13 and 15 only serve to further narrow the abstract idea or generally link the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being United States Patent Application Publication Number 20160335655 (“Hansen”) in view of US Patent Application Publication Number 20140172532 (“Choi”).
Claims 1, 14, and 30
As per claims 1, 14, and 30 Hansen teaches an information processing device and an information processing method that is executed by a processor, the information processing device comprising:
a receiver configured to receive a token request including user identification information from a user terminal used by a user ([0016] “the consumer device initiates a request for a coupon from the coupon generation system.” And, [0017] “the request 103 includes . . .  profiling data” where [0018] teaches “the profiling data can include the consumer identifier.” And, [0021] “the coupon generation system includes a coupon generation module that creates electronic coupons in real-time, on demand, based on the request.” And, [0029] “the coupon generation module encodes the promotion terms into the barcode for the printable electronic coupon in conjunction with a unique coupon identifier.” Examiner interprets the consumer identifier as user identification information. Examiner interprets the coupon request resulting in a unique coupon identifier as a token request where the requested token is the unique coupon identifier encoded in the barcode.);
a generator configured to generate a token associated with coupon identification information associated with a coupon given to the user associated with the user identification information and the user identification information included in the token request ([0021] “the coupon generation system includes a coupon generation module that creates electronic coupons in real-time, on demand, based on the request.” And, [0029] “the coupon generation module encodes the promotion terms into the barcode for the printable electronic coupon in conjunction with a unique coupon identifier, a consumer identifier or both.” And, [0017] “the request 103 includes . . .  profiling data” where [0018] teaches “the profiling data can include the consumer identifier.” And, [0030], [0031]. Examiner interprets the generated unique coupon identifier as the generated token.); 
a transmitter configured to transmit the token generated by the generator to the user terminal ([0043] “transmit coupon redemption and/or barcode information over a real-time communication link.” And, [0021] “coupon generation module that creates electronic coupons in real-time.” And [0010] “consumer device can be configured to execute a web browser or app through which the . . . coupon can be retrieved, displayed.” And, [0014] “the barcode itself can be a unique identifier, e.g. a unique coupon identifier, that can be used to uniquely identify the printable coupon instance.” And, [0015] “mobile coupons, such as can be displayed on the screen of a mobile device.”); 
a second receiver configured to receive a payment request including the token acquired from the user terminal by a store terminal provided in a store, from the store terminal ([0043] “Point of sale systems 115 at retailers 114 can be configured to transmit coupon redemption and/or barcode information over a real-time communication link to the coupon validation module 146. The coupon validation module 146, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted based on a consumer's over-redemption score.” Claim 7 “coupons that are configured to include a human-readable code that can be entered or supplied by a consumer during an . . . off-line purchase.” And, [0032] “[w]hen a consumer redeems a coupon at a retailer, the retailer scans the barcode . . . and transmits coupon redemption data, such as barcode data, decoded or extracted unique coupon identifiers, or other coupon redemption information, to a coupon redemption processing system.” Examiner interprets the transmission of the unique coupon identifier during coupon redemption at a retailer in an off-line purchase as a payment request including the token);
a determinator configured to determine whether or not the coupon associated with the coupon identification information is valid in response to the payment request transmitted from the store terminal ([0043] “([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system.” And, [0027] “set of rules” including “the promotion or coupon expiration . . . the promotion terms and conditions, and the number of times a coupon can be legitimately used or redeemed.” Examiner notes this determination is made is response to the transmission of the coupon identifier from the POS system to the coupon validation module, which examiner interprets as the payment request including the token.); 
Hansen teaches determining if the coupon is valid ([0037]) but does not explicitly teach the following feature taught by Choi:  
a privilege provider configured to specify a privilege by the coupon, which includes any one of a discount of the price of a product, an offer of a gift, or an award of points associated with the coupon identification information corresponding to the token included in the payment request transmitted from the store terminal in a case where the determinator determines that the coupon is valid and to provide the user associated with the user identification information corresponding to the token with the privilege ([0036] “merchant terminal may receive information on the representative coupon code through a communication link established between user equipment and merchant terminal.” And, [0037] “[f]rom the obtained representative coupon code, merchant terminal detects at least one of a) service server information, b) device identification information, and c) authentication information and generates a coupon request. The coupon request may include . . . the device ID information and the authentication information with merchant ID information. Then, merchant terminal accesses service server using the service server information and transmits the coupon request to service server . . . . In response to the coupon request, merchant terminal 200 may receive information on at least one coupon applicable to an associated merchant from service server 300.” And, [0042] “If the authentication information is matched with the previously stored authentication information, service server determines that a consumer associated with user equipment 100 has a right to use a corresponding coupon (authentication success). Otherwise, service server determines that a consumer associated with user equipment does not have a right.”  Examiner interprets the service server as the privilege provider and the transmitted coupon request including coupon code, service server information and device identification as the token associated with the coupon identification information. Examiner interprets authenticating the coupon as determining that the coupon is valid. And, [0058] “coupon information includes a name of a coupon, an applicable merchant of a coupon, a coupon benefit (e.g., a discount rate) of a coupon, a valid period of a coupon.” Examiner interprets the coupon benefit provided by the service server as the privileged specified by the privilege provider.). 
Therefore, it would have been obvious to modify Hansen to include a privilege provider configured to specify a privilege by the coupon, which includes any one of a discount of the price of a product, an offer of a gift, or an award of points associated with the coupon identification information corresponding to the token included in the payment request transmitted from the store terminal in a case where the determinator determines that the coupon is valid and to provide the user associated with the user identification information corresponding to the token with the privilege as taught by Choi so that “the authentication information may be used to determine whether an associated consumer has a right to use a corresponding coupon or not” ensuring that coupon benefits are not obtained fraudulently by unauthorized parties (Choi [0054]). 

Claim 2
As per claim 2, Hansen further teaches: 
wherein the first receiver receives the token request including the coupon identification information from the user terminal ([0016] “the consumer device initiates a request for a coupon from the coupon generation system.” And, [0017] “the request 103 includes . . .  profiling data” where [0018] teaches “the profiling data can include the consumer identifier.” And, [0021] “the coupon generation system includes a coupon generation module that creates electronic coupons in real-time, on demand, based on the request.” And, [0029] “the coupon generation module encodes the promotion terms into the barcode for the printable electronic coupon in conjunction with a unique coupon identifier.” Examiner interprets the consumer device as the user terminal);
the determinator specifies the coupon identification information included in the token request	 ([0021] “the coupon generation system includes a coupon generation module that creates electronic coupons in real-time, on demand, based on the request.” And, [0029] “the coupon generation module encodes the promotion terms into the barcode for the printable electronic coupon in conjunction with a unique coupon identifier, a consumer identifier or both.”). 

Claim 3
As per claim 3, Hansen further teaches: 
wherein the determinator specifies the coupon identification information associated with the user identification information included in the token request in advance in a storage unit ([0029] “the electronic coupon based on promotion details that can also be stored in the promotion database.” And, [0030] “Each field of data can, for example, be associated with an identifier where the field and identifier are stored and associated in a coupon lookup table.” And, [0013] “data can include a consumer identifier 108 that can be used to uniquely distinguish the consumer receiving the coupon from other consumers.” And, [0029] “encodes the promotion terms . . . in conjunction with a unique coupon identifier, a consumer identifier or both.” And, [0033] “coupon lookup table 136, which can be configured to store the data upon creation of the coupon.”).

Claim 4
As per claim 4, Hansen further teaches: 
wherein the transmitter information regarding the coupon associated with the coupon identification information specified by the determinator to the user terminal ([0043] “transmit coupon redemption and/or barcode information over a real-time communication link.” And, [0021] “coupon generation module that creates electronic coupons in real-time.” And [0010] “consumer device can be configured to execute a web browser or app through which the . . . coupon can be retrieved, displayed.” And, [0014] “the barcode itself can be a unique identifier, e.g. a unique coupon identifier, that can be used to uniquely identify the printable coupon instance.” And, [0015] “mobile coupons, such as can be displayed on the screen of a mobile device.”).


Claims 5-8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being United States Patent Application Publication Number 20160335655 (“Hansen”) in view of US Patent Application Publication Number 20140172532 (“Choi”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20130132183 (“Klein”).
Claim 5
As per claim 5, Hansen further teaches:
wherein the determinator determines whether or not the coupon given to the user associated with the user identification information included in the token request is valid ([0043]) but does not explicitly teach making this determination when the receiver receives the token request as taught by Klein (Klein [0038] “the request to store the promotion 114 can be received by the promotion service as a call from a user device.” And, [0039] “the method 200 proceeds to operation 204, wherein the promotion service identifies a user associated with the request.” And, [0041] “From operation 204, the method 200 proceeds to operation 206, wherein the promotion service determines if the promotion is valid.” And, [0042]. Examiner notes that the promotion service determines if the promotion is valid in direct response to receiving the request from the user which the Examiner interprets as making the determination when the first reception unit receives the request.). 
Therefore, it would have been obvious to modify the combination of Hansen and Choi to include wherein the determinator determines whether or not the coupon given to the user associated with the user identification information included in the token request is valid when the first reception unit receives the token request as taught by Klein in order to ensure a promotion is valid before providing the coupon identifier to the requesting user by verifying “an age of the requestor, account information and/or account status information associated with the requestor, expiration date or other information associated with the promotion” (Klein [0041]), ensuring that coupons provided to customers are eligible for redemption. 

Claim 6
	As per claim 6, Hansen further teaches: 
wherein the determinator does not determine whether or not the coupon associated with the coupon identification information corresponding to the token included in the payment request is valid when the second receiver receives the payment request ([0043] “a coupon validation module 146 can be configured to provide a coupon validation service that allows retailers to reject coupons at a point of sale 115.” And, [0032] “In one embodiment, the coupon redemption processing system 116 is bypassed and coupon redemption data are passed directly from the retailer to the consumer profiling system.” Examiner notes that use of the coupon validation module is optional and can be bypassed). 

Claim 7
	As per claim 7, Hansen further teaches: 
	wherein the determiner re-determines whether or not the coupon associated with the coupon identification information corresponding to the token included in the payment request is valid when the second receiver receives the payment request “([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system.” And, [0027] “set of rules” including “the promotion or coupon expiration . . . the promotion terms and conditions, and the number of times a coupon can be legitimately used or redeemed.” Examiner notes that the verification in Hansen occurs when the payment request is received, which examiner interprets as the revalidation. Examiner notes that Klein teaches the initial validation.);
	the privilege provider provides the user associated with the user identification information corresponding to the token with a privilege by the coupon associated with the coupon identification information corresponding to the token in a case where the determinator determines that the coupon is valid when the second receiver receives the payment request ([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system. The point of sale system can then accept or reject the coupon in accordance with the response.” Examiner interprets the POS system accepting at the coupon (i.e., “the promotion value (e.g. amount or discount)” ([0027]) as providing the user with a privilege (i.e., discount).).
Hansen teaches determining whether or not the coupon associated with the coupon identification information is valid ([0043]) but does not explicitly teach making this determination both upon receiving the payment request (as taught by Hansen) and at the time of the reception of the token request as taught by Klein (Klein [0038] “the request to store the promotion 114 can be received by the promotion service as a call from a user device.” And, [0039] “the method 200 proceeds to operation 204, wherein the promotion service identifies a user associated with the request.” And, [0041] “From operation 204, the method 200 proceeds to operation 206, wherein the promotion service determines if the promotion is valid.” And, [0042]. Examiner notes that the promotion service determines if the promotion is valid in direct response to receiving the request from the user which the Examiner interprets as making the determination at the time of the request. Examiner notes that Hansen requires the coupon to be determined as valid at the time of the payment request to receive the privilege and Klein requires the coupon to be determined as valid at the time of the token request to receive the privilege. Therefore, the combination of Hansen and Kline requires the coupon to be determined as valid at both times in order to receive the privilege (i.e., the coupon discount).). 
Therefore, it would have been obvious to modify the combination of Hansen, Choi, and Klein to include determining whether or not the coupon associated with the coupon identification information is valid and at the time of the reception of the token request as taught by Klein in order to ensure a promotion is valid before providing the coupon identifier to the requesting user by verifying “an age of the requestor, account information and/or account status information associated with the requestor, expiration date or other information associated with the promotion” (Klein [0041]), ensuring that coupons provided to customers are eligible for redemption.

Claim 8
	As per claim 8, Hansen further teaches: 
wherein the determinator does not determine whether or not the coupon given to the user associated with the user identification information included in the token request is valid when the first receiver receives the token request ([0043] “a coupon validation module 146 can be configured to provide a coupon validation service that allows retailers to reject coupons at a point of sale 115.” And, [0032] “In one embodiment, the coupon redemption processing system 116 is bypassed and coupon redemption data are passed directly from the retailer to the consumer profiling system.” Examiner notes that use of the coupon validation module is optional and can be bypassed. Additionally, Examiner notes that even if the validation is performed in Hansen it does not occur when the first reception unit receives the token request.).
Hansen does not explicitly teach but Klein teaches:
determines whether or not the coupon associated with the coupon identification information corresponding to the token included in the payment request is valid when the second receiver receives the payment request (Klein [0038] “the request to store the promotion 114 can be received by the promotion service as a call from a user device.” And, [0039] “the method 200 proceeds to operation 204, wherein the promotion service identifies a user associated with the request.” And, [0041] “From operation 204, the method 200 proceeds to operation 206, wherein the promotion service determines if the promotion is valid.” And, [0042]. Examiner notes that the promotion service determines if the promotion is valid in direct response to receiving the request from the user which the Examiner interprets as making the determination at the time of the request.). 
Therefore, it would have been obvious to modify the combination of Hansen and Choi to include determines whether or not the coupon associated with the coupon identification information corresponding to the token included in the payment request is valid when the second receiver receives the payment request as taught by Klein in order to ensure a promotion is valid before providing the coupon identifier to the requesting user by verifying “an age of the requestor, account information and/or account status information associated with the requestor, expiration date or other information associated with the promotion” (Klein [0041]), ensuring that coupons provided to customers are eligible for redemption.

Claim 15
	As per claim 15, Hansen further teaches: 
	wherein the step of determining includes a second step of re-determining whether or not the coupon associated with the coupon identification information corresponding to the token included in the payment request is valid when the second receiver receives the payment request ([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system.” And, [0027] “set of rules” including “the promotion or coupon expiration . . . the promotion terms and conditions, and the number of times a coupon can be legitimately used or redeemed.” Examiner notes that the verification in Hansen occurs when the payment request is received, which examiner interprets as the revalidation. Examiner notes that Klein teaches the initial validation.);
	in the step of providing the privilege, in a case where determination is made in the second step that the coupon is valid, the user associated with the user identification information corresponding to the token is provided with a privilege by the coupon associated with the coupon identification information corresponding to the token ([0043] “coupon validation module, in turn, can make rule-based determinations on whether the coupon being presented at the retailer should be accepted . . .  If an applicable rule determines that a coupon should or should not be accepted, then a real-time response can be sent from the coupon validation module back to the point of sale system. The point of sale system can then accept or reject the coupon in accordance with the response.” Examiner interprets the POS system accepting at the coupon (i.e., “the promotion value (e.g. amount or discount)” ([0027]) as providing the user with a privilege (i.e., discount).).
Hansen teaches determining whether or not the coupon associated with the coupon identification information is valid ([0043]) but does not explicitly teach making this determination both upon receiving the payment request (as taught by Hansen) and when the token request is received in the step of receiving the token request as taught by Klein (Klein [0038] “the request to store the promotion 114 can be received by the promotion service as a call from a user device.” And, [0039] “the method 200 proceeds to operation 204, wherein the promotion service identifies a user associated with the request.” And, [0041] “From operation 204, the method 200 proceeds to operation 206, wherein the promotion service determines if the promotion is valid.” And, [0042]. Examiner notes that the promotion service determines if the promotion is valid in direct response to receiving the request from the user which the Examiner interprets as making the determination at the time of the request. Examiner notes that Hansen requires the coupon to be determined as valid at the time of the payment request to receive the privilege and Klein requires the coupon to be determined as valid at the time of the token request to receive the privilege. Therefore, the combination of Hansen and Kline requires the coupon to be determined as valid at both times in order to receive the privilege (i.e., the coupon discount).). 
Therefore, it would have been obvious to modify the combination of Hansen and Choi to include a first step of determining whether or not the coupon given to the user associated with the user identification information included in the token request is valid when the token request is received in the step of receiving the token request as taught by Klein in order to ensure a promotion is valid before providing the coupon identifier to the requesting user by verifying “an age of the requestor, account information and/or account status information associated with the requestor, expiration date or other information associated with the promotion” (Klein [0041]), ensuring that coupons provided to customers are eligible for redemption. 

Claim 9 is under pre-AIA  35 U.S.C. 103(a) as being United States Patent Application Publication Number 20160335655 (“Hansen”) in view of US Patent Application Publication Number 20140172532 (“Choi”) in view of US Patent Application Publication Number 20130132183 (“Klein”) as applied to claim 7 above, and in further view of US Patent Application Publication Number 20150051960 (“Barbaria”). 
Claim 9
	As per claim 9, Hansen does not explicitly teach but Barbaria teaches:  
	wherein the determiner determines that the coupon is valid on a condition that store identification information of the store included in the payment request corresponds to the store identification information associated with the coupon identification information ([0089] “the account processor 102 may compare the merchant information from the coupon data with the merchant identifier from the transaction information to determine whether they are associated with the same merchant. If at least some of the coupon data matches the transaction information, the account processor 102 may automatically apply the discount from the coupon data to the account.” Examiner interprets the merchant information from the coupon data as the store identification information of the store included in the payment request and the merchant identifier as the store identification information associated with the coupon identification information.). 
Therefore, it would have been obvious to modify the combination of Hansen, Choi, and Klein to include wherein the determiner determines that the coupon is valid on a condition that store identification information of the store included in the payment request corresponds to the store identification information associated with the coupon identification information as taught by Barbaria in order to “automatically apply the discount from the coupon data to the account” (Barbaria [0089]) s so customers do not have to “print the coupons and bring them to the physical store” which is “inconvenient and inefficient for both consumers and merchants” (Barbaria [0004]).  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being United States Patent Application Publication Number 20160335655 (“Hansen”) in view of US Patent Application Publication Number 20140172532 (“Choi”) in view of US Patent Application Publication Number 20130132183 (“Klein”) as applied to claim 7 above, and in further view of US Patent Publication Number 10769655 (“Pavlidis”). 
Claim 10
	As per claim 10, Hansen does not explicitly teach but Pavlidis teaches:  
wherein the determiner determines that the coupon is valid on a condition that product identification information of a product as a payment target included in the payment request corresponds to the product identification information associated with the coupon identification information ([col. 1, lines 53-58] “Each digital coupon may have one or more product codes associated therewith. And if the product code of one of the product the customer has chosen to purchase matches a product code associated with one of the digital coupons in the customer account, the digital coupon may be applied.” And, ([col. 2, lines 50-55] “approving utilization of the digital coupon for the potential purchase if the subject product matches the at least one product associated with the digital coupon, and denying utilization of the digital coupon for the potential purchase if the subject product does not match the at least one product associated with the digital coupon.”). 
Therefore, it would have been obvious to modify the combination of Hansen, Choi, and Klein to include wherein the determiner determines that the coupon is valid on a condition that product identification information of a product as a payment target included in the payment request corresponds to the product identification information associated with the coupon identification information as taught by Pavlidis in order to “provides a substitute coupon for a digital coupon that was mistakenly denied for utilization” (Pavlidis [col. 5, lines 38-44]) resulting increased customer satisfaction and sales. 



Claims 11 and 12 are under pre-AIA  35 U.S.C. 103(a) as being United States Patent Application Publication Number 20160335655 (“Hansen”) in view of US Patent Application Publication Number 20140172532 (“Choi”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20150051960 (“Barbaria”). 
Claim 11
	As per claim 11, Hansen does not explicitly teach but Barbaria teaches:
a payment execution unit configured to make payment of a payment amount obtained by subtracting an amount indicated by the privilege decided by the privilege provider from a price of a product as a payment target included in the payment request in a case where the determinator determines that the coupon is valid ([0089] “account processor  may compare the coupon data with the transaction information to determine whether the discount from the coupon data should be applied to the account that is being charged for the transaction . . . If at least some of the coupon data matches the transaction information, the account processor may automatically apply the discount from the coupon data to the account. Account processor may credit the account for the appropriate amount. Account processor may reduce the amount charged to the account (from the transaction information) based on the discount from the coupon data.). 
Therefore, it would have been obvious to modify the combination of Hansen and Choi to include a payment execution unit configured to make payment of a payment amount obtained by subtracting an amount indicated by the privilege decided by the privilege provider from a price of a product as a payment target included in the payment request in a case where the determination unit determines that the coupon is valid as taught by Barbaria in order to “automatically apply the discount from the coupon data to the account” (Barbaria [0089]) so customers do not have to “print the coupons and bring them to the physical store” which is “inconvenient and inefficient for both consumers and merchants” (Barbaria [0004]).  

Claim 12
	As per claim 12, Hansen does not explicitly teach but Barbaria teaches:
wherein the payment execution unit outputs information indicating a charge for the store based on the payment amount obtained by subtracting the amount indicated by the privilege decided by the privilege provider from the price of the product as the payment target included in the payment request in a case where the determinator determines that the coupon is valid ([0089] “account processor may compare the coupon data with the transaction information to determine whether the discount from the coupon data should be applied to the account that is being charged for the transaction . . . If at least some of the coupon data matches the transaction information, the account processor may automatically apply the discount from the coupon data to the account. Account processor may credit the account for the appropriate amount. Account processor may reduce the amount charged to the account (from the transaction information) based on the discount from the coupon data.). 
Therefore, it would have been obvious to modify the combination of Hansen, Choi, and Barbaria  to include a payment execution unit configured to make payment of a payment amount obtained by subtracting an amount indicated by the privilege decided by the privilege provider from a price of a product as a payment target included in the payment request in a case where the determination unit determines that the coupon is valid as taught by Barbaria in order to “automatically apply the discount from the coupon data to the account” (Barbaria [0089]) so customers do not have to “print the coupons and bring them to the physical store” which is “inconvenient and inefficient for both consumers and merchants” (Barbaria [0004]).  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being United States Patent Application Publication Number 20160335655 (“Hansen”) in view of US Patent Application Publication Number 20140172532 (“Choi”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20160148240 (“Coletta”). 
Claim 13
	As per claim 13, Hansen does not explicitly teach but Coletta teaches:  
wherein the privilege provider provides the user with the privilege on a condition that a time when the second receiver receives the payment request is within a predetermined time from a time when the generator generates the token ([0027] “creating a customized offer on their unique coupon” and “create a unique coupon . . . to be used within a predetermined time frame.” And, [0046] “he unique coupon 108 a, 108 b, 108 c is time sensitive, such that it must be used in a predetermined time frame.” And, [0035] “In one example, the consumer 106 has twenty four hours to use the unique coupon . . . Beyond the twenty four time limit, the unique coupon . . . expires. The time sensitive requirement creates a sense of urgency for the consumer to visit the vendor and complete the transaction.”). 
Therefore, it would have been obvious to modify the combination of Hansen and Choi to include a wherein the privilege provider provides the user with the privilege on a condition that a time when the second receiver receives the payment request is within a predetermined time from a time when the generator generates the token as taught by Coletta in order to “create[] a sense of urgency by the consumer to perform the transaction with the coupon” (Coletta [0006]) resulting in increased coupon redemptions. 

Response to Arguments 
35 U.S.C. 103
Applicant's arguments, see pages 14-18, filed 6/23/2022 with respect to the rejection(s) of claims
1-15 and 30 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Hansen and Choi under 35 U.S.C. 103(a).

35 U.S.C. 101
Applicant's arguments, see pages 8-12, filed 06/23/2022 with respect to the rejection(s) of claims 1-15 and 30 under 35 U.S.C. 103 have been fully considered but are not persuasive.
First, Applicant argues that:
The recited feature of an information processing device (1) receiving a token request from a user terminal, (2) generating a token, (3) transmitting the token to the user terminal, (4) receiving a payment request including the token, from the store terminal, and (5) providing the user with a privilege based on the token included in the payment request is not a means for commercial or legal interactions. Moreover, even with generic computer components, it is not easy or practical for a generic computer as an information processing device ( e.g., privilege provision device) to generate and transmit a token to a user terminal (e.g., a smartphone ), receive from a store terminal ( e.g., point of sale (POS) terminal) a payment request including the token, and provide the user with a privilege based on the token included in the payment request. Therefore, amended claim 1 is not directed to a human activity (remarks page 10). 

Examiner respectfully disagrees. The steps above of receiving a token request (e.g., a request for a coupon code), generating the token, providing the token to a user, and providing a user with a privilege (e.g., a discount) based on the token describe a commercial interaction and therefore these limitations recite an abstract idea. The limitations of receiving a token request from a user terminal used by a user; transmitting the token generated in the generating step to the user terminal; and transmitting a payment request from a store terminal provided in a store are recited at a high level of generality and merely generally link the abstract idea to a particular technological environment (i.e., transmitting data from a generic user device and generic point of sale device). Specifically, Examiner notes that Applicant’s specification paragraph [0015] states that “the user terminal is, for example, a portable terminal, such as a smartphone or a tablet terminal” and “the store terminal is, for example, a point of sale (POS) terminal or a communication terminal provided to a salesclerk of the store.” Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Second, Applicant argues “the claims as amended provide a completely new and unconventional system for managing processing burden of store/POS terminals in a specific manner, which dramatically improves the processing performance of store/POS terminals through computational offloading by offloading coupon/privilege processing from store/POS terminals to a privilege provision device” (remarks page 12). 
Examiner respectfully disagrees and replies that determining the validity the coupon remotely (e.g., checking with coupon is expired – see published spec [0064]) and determining an associated a privilege (e.g., a discount – see spec [0042]) by first transmitting the token to a remote device is recited at a high level of generality does not “improve the processing performance of the store terminal” (arguments page 12) or integrate the abstract idea into a practical application because it only generally links the abstract idea to a particular technological environment.  

35 U.S.C. 112(f)
	Applicant’s claim amendments obviate the claim interpretation under 35 U.S.C. 112(f). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication 20080183576 (“Kim”) teaches transmitting store code data to a server to determine whether coupon data corresponding to the store code data exists and allowing the server to transmit identification contents needed for using the coupon to a mobile terminal if corresponding coupon data exists (see paragraph [0024]). 
US Patent Application Publication 20160148241 (“Walsh) teaches determining whether products associated with a purchase qualify for a promotion, whether a digital coupon remains valid due to a campaign budget and/or an expiration date specified by a coupon specification, and/or whether the digital coupon remains valid due to its being used in excess of a number of uses specified by the coupon specification (see paragraph [0059]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622